Citation Nr: 1013085	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-20 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Entitlement to service connection for a left wrist 
strain.

4.  Entitlement to service connection for fallen arches.

5.  Entitlement to service connection for high cholesterol.

6.  Entitlement to service connection for residuals of a 
finger injury on the left hand.

7.  Entitlement to service connection for skin rashes, to 
include sarcoidosis

8.  Entitlement to service connection for a heart disorder.

9.  Entitlement to service connection for diabetes mellitus.

10.  Entitlement to service connection for autoimmune 
disease.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to service connection for black outs.

13.  Entitlement to service connection for bilateral hearing 
loss.

14.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for sub-
normal vision.

15.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
respiratory condition.

16.  Entitlement to a rating in excess of 10 percent for 
headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1978 
to August 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision.

At the Veteran's hearing before the Board in April 2009, he 
testified that he was planning to withdraw 3 issues.  
However, the Veteran never specified the issues he wished to 
withdraw, and no document has been associated with the 
claims file which withdraws any issues.  As such, the Board 
will adjudicate all 16 issues that have been perfected.

There has been some uncertainty as to which wrist the 
Veteran is seeking service connection.  On his initial claim 
in November 2004 the Veteran specifically indicated that he 
was seeking service connection for a left wrist disability, 
and the RO accordingly adjudicated that claim.  The Veteran 
subsequently clarified that he is seeking service connection 
for his right wrist, but such a claim has not been certified 
to the Board and the Board does not therefore have authority 
to adjudicate such a claim in the first instance.  As such, 
a claim of service connection for a right wrist disability 
is referred to the RO for appropriate action.  

At his hearing, the Veteran indicated that a number of 
disabilities (skin rashes, heart disorder, diabetes, 
autoimmune disease, sleep apnea, black outs, hearing loss, 
vision, and respiratory condition) were secondary to his 
sarcoidosis.  As the Board concludes that a medical 
examination is necessary to determine the etiology of the 
Veteran's sarcoidosis, as well as its manifestations, these 
issues, as well as his reopened claim of service connection 
for a back disability and his claim for a rating in excess 
of 10 percent for headaches are all addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In August 1990, the RO denied the Veteran's service 
connection claim for a back disability; the Veteran did not 
file a timely appeal following appropriate notice, and that 
decision became final.

2.  Evidence obtained since the last final rating decision 
in August 1990 is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and it does raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a back disability.

3.  In August 1990, the RO denied the Veteran's service 
connection claim for hypertension; the Veteran did not file 
a timely appeal following appropriate notice, and that 
decision became final.

4.  Evidence obtained since the last final rating decision 
in August 1990 is either cumulative or redundant of the 
evidence of record at the time of the last prior final 
denial, and it does not raise a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for hypertension.

5.  The evidence does not relate a current left wrist 
disability to the Veteran's time in service.

6.  The evidence shows that the Veteran had a pre-existing 
foot condition at enlistment that was not permanently 
aggravated by his time in service.

7.  Elevated cholesterol is considered to be a laboratory 
finding and is not considered a disability for VA disability 
benefit purposes.

8.  The medical evidence does not show a current disability 
impacting the little finger on the Veteran's left hand.



CONCLUSIONS OF LAW

1.  The August 1990 rating decision that most recently 
denied the Veteran's service connection claim for a back 
disability is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1990).

2.  Evidence received since the August 1990 rating decision 
is new and material, and the Veteran's service connection 
claim for a back disability is reopened.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  The August 1990 rating decision that most recently 
denied the Veteran's service connection claim for 
hypertension is final.  38 U.S.C. § 4005(c) (1988); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1990).

4.  Evidence received since the August 1990 rating decision 
is not new and material, and the Veteran's service 
connection claim for hypertension is not reopened.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  Criteria for service connection for a left wrist 
disability have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

6.  Criteria for service connection for fallen arches have 
not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

7.  Criteria for service connection for high cholesterol 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2009); see 61 Fed. Reg. 20440, 20445 (May 7, 
1996).

8.  Criteria for service connection for residuals of a 
finger injury on the left hand have not been met.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claims of entitlement to service connection 
for a back disability and for hypertension were denied by an 
August 1990 rating decision.  The Veteran was notified of 
the decision that month, but he did not file an appeal and 
his claims became final.  38 U.S.C. § 4005(c) (1988); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1990).  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Back disability

The Veteran's claim for service connection for a back 
disability was denied by August 1990 rating decision, which 
found that the Veteran was not treated for a chronic back 
disability in service, and no chronic back disability had 
been shown to be the result of his time in service.  The 
Veteran did not appeal.

At the time of the August 1990 rating decision, the evidence 
included the Veteran's complaint of recurrent back pain on 
his July 1979 service personal medical history survey which 
the medical officer indicated was in reference to the 
Veteran having lower back pain off and on.  However, the 
Veteran's spine/other musculoskeletal was found to be normal 
on his separation physical and the Veteran himself indicated 
at the time of his separation physical that he felt good and 
was not in any pain.  

The Veteran was noted to have a history of back pain in an 
April 1990 VA hospitalization record.  In a private 
treatment record from June 1990, the Veteran was noted to 
have slipped several days earlier and was diagnosed with 
acute back pain.

Since August 1990, additional evidence has been submitted, 
including testimony and treatment records.

The Veteran testified at a hearing before the Board that he 
now had two bad discs in his back which he believed were the 
result of his time in service.  The Veteran indicated that 
he while in service he would work on tank tracks that 
sometimes weighed as much as 700 pounds.  He stated that 3-4 
people would lift these tracks.  He testified that he began 
noticing back problems at least 5 years after service, and 
immediately began seeing a doctor and a chiropractor.  He 
also stated that he was treated in sick call for his back 
while in service, but only given Tylenol and he denied ever 
being given a profile for his back.  He reported being told 
to rest his back until it healed.

In both his notice of disagreement and his substantive 
appeal, the Veteran argued that he hurt his back in service 
lifting tracks and rappelling while stationed at Fort Ord.

X-rays of the Veteran's back in June 1995 showed minimal 
narrowing; and x-rays of the Veteran's back in November 1997 
showed mild to moderate narrowing at L5-S1.   

VA treatment records, such as in December 2004, show that 
the Veteran continues to have a backache with residual left 
lower extremity weakness.

An x-ray of the Veteran's back in October 2006 showed mild 
degenerative change lumbar spine.

Since the Veteran's claim was last denied, he has presented 
evidence of a current back disability.  He also testified at 
a hearing before the Board that he injured his back during 
service, and for the limited purpose of reopening the 
Veteran's claim, his testimony is presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence submitted since August 1990 is new in that 
neither the testimony as to the in-service injuries and 
treatment, nor the evidence of a current back disability had 
been previously presented.  Additionally, this evidence is 
considered to be material in that it addresses one of the 
reasons the Veteran's claim was previously denied.  
Furthermore, given that this evidence shows a back injury in 
service and a current back disability, it provides a 
reasonable possibility of substantiating the Veteran's 
claim.  As such, the Veteran's claim is reopened.  

Hypertension

The Veteran's claim for service connection for hypertension 
was denied by August 1990 rating decision, which found that 
hypertension was not incurred during the Veteran's time in 
service.  The Veteran did not appeal.

At the time of the August 1990 rating decision, the evidence 
included the Veteran's statement in May 1990 that he did not 
remember what he was treated for in service; service 
treatment records which showed that the Veteran had blood 
pressure of 130/80 in November 1978, and that he complained 
about having a history of high blood pressure in June 1979, 
(although his blood pressure was measured as 112/76 at that 
occasion).  It is also noted that the Veteran had a blood 
pressure of 124/58 at his separation physical; and he denied 
having any high blood pressure on his personal medical 
history survey.  Following service, the Veteran's blood 
pressure was measured as 110/78 in May 1980, 120/90 in June 
1980 and 110/58 in May 1985.  The Veteran was diagnosed with 
hypertension in October 1989 (per a June 1990 letter from 
Dr. Temple).  A hospitalization report from May 1990 
indicated that the Veteran reported having hypertension, but 
no blood pressure tests were recorded during the 
hospitalization, and the Veteran was not on any 
antihypertensives at that time.

Since August 1990, the Veteran testified at a hearing before 
the Board that he had trouble with high blood pressure while 
in service, but he could not remember if he was ever 
diagnosed with hypertension.  In his substantive appeal the 
Veteran again asserted being treated for hypertension while 
in service.

The Veteran's claim was previously denied as the evidence 
did not show that the Veteran was diagnosed with 
hypertension either during service or within the presumptive 
period.  While the Veteran's testimony that he was treated 
for hypertension in service is presumed credible, the fact 
remains that the Veteran made the same assertion prior to 
the August 1990 rating decision that denied his claim.  As 
such, the fact that the Veteran believes he was treated in 
service for hypertension is not considered to be new 
evidence.  The additional evidence that has been submitted 
since 1990 merely shows that the Veteran is currently 
diagnosed with hypertension; however, this information was 
also of record at the time of the August 1990 rating 
decision, and it too is therefore not considered to be new.

Since the Veteran's claim was denied in August 1990, no new 
information has been submitted.  As such, the criteria for 
reopening a claim have not been met and the Veteran's claim 
of entitlement to service connection for hypertension 
remains denied.  

II.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
 
Left wrist strain

The Veteran filed a claim for service connection for a left 
wrist strain in December 2004.

While service treatment records do show that the Veteran 
sought treatment in service for a sprained right wrist 
following a fall in service (with negative x-rays taken), 
the service treatment records do not show any evidence of a 
left wrist injury while the Veteran was in service.  
Additionally, the Veteran's upper extremities were found to 
be normal by his separation physical.

In his substantive appeal, the Veteran argued that he 
strained his right wrist in the military and it was this 
wrist he was seeking service connection for.  The issue of 
entitlement to service connection for a right wrist 
disability has been referred to the RO in the Introduction, 
but as it has not be certified to the Board, that issue is 
not before the Board at this time.  Only the issue of 
entitlement to service connection for a left wrist 
disability is before the Board.

At a VA examination in April 2005, the Veteran reported 
spraining his left wrist in service; and he indicated that 
his wrist will flare-up with overuse.  The Veteran indicated 
that he continued to have some limitation with regard to use 
of the left wrist.  On examination there was no erythema or 
inflammation of the wrist and there was no tenderness with 
palpation.  There was some pain on movement, although the 
Veteran had palmar flexion to 70 degrees, dorsiflexion to 70 
degrees.  An x-ray of the left wrist was normal.  The 
examiner indicated that the Veteran had a left wrist strain 
with mild functional loss of range of motion.

The Veteran chose not to present testimony about his left 
wrist at his hearing before the Board.

A Veteran is competent to report that he injured his wrist 
during service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible 
in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  

In this case, the Veteran has been indecisive as to which 
wrist was actually injured in service.  In his initial claim 
the Veteran indicated that it was his left wrist that he 
injured; then, in his May 2005 notice of disagreement, the 
Veteran stated "this is my right wrist and is noted in my 
service records;" then, in his October 2006 substantive 
appeal the Veteran indicted that he had an injury to his 
left hand; then, in a June 2007 statement, the Veteran 
indicated with regard to his left wrist strain "this 
happened to me while in the military... It also is my right 
wrist."  

Given that the Veteran's statements have been inconsistent 
as to which wrist he actually injured in service, his 
statements are found to lack sufficient credibility to 
establish that he injured his left wrist in service; 
especially in light of the fact that service treatment 
records do not show a left wrist injury during service.

While the evidence demonstrates a current left wrist 
disability, the evidence does not show a left wrist injury 
in service, and the Veteran's upper extremities were found 
normal at separation.  There was similarly no medical 
evidence of any left wrist disability for many years 
following service.  As such, the medical evidence does not 
establish that the Veteran has a left wrist disability as a 
result of his military service.  Therefore, the criteria for 
service connection for a left wrist disability have not been 
met, and the Veteran's claim is denied.

Fallen arches

The Veteran testified at a hearing before the Board that he 
developed fallen arches while in the Army.  The Veteran 
explained that they would run in their combat boots, and the 
arch in his left foot collapsed.  The Veteran reported being 
given special shoes for flat feet.  He recalled being told 
that his foot condition had preexisted service, but he 
denied having any problems with his feet in high school, 
stating that the first incident of foot trouble occurred 
while running in service.

VA statutes and regulations provide that a Veteran who 
served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.

In this case, while the Veteran reported having no foot 
trouble prior to service, his enlistment physical 
specifically noted that he had foot problems secondary to 
his asymptomatic pes planus (Pes Planus is defined as flat 
feet.  Buckley v. West, 12 Vet. App. 76 (1998)).  As such, 
the presumption of soundness does not attach in the case of 
the Veteran's flat feet.

The issue then becomes whether the Veteran's preexisting 
foot condition was aggravated by his time in service.  

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
however, the mere occurrence of symptoms, in the absence of 
an increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  
Additionally, evidence of the Veteran being asymptomatic on 
entry into service, with an exacerbation of symptoms during 
service, does not constitute evidence of aggravation.  Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).  Even if the 
disorder becomes worse during service, if it improves due to 
in-service treatment to the point that it was no more 
disabling than it was at entrance into service, the disorder 
is not presumed to have been aggravated by service. Verdon 
v. Brown, 8 Vet. App. 529 (1996).

The Veteran testified that while in service he was required 
to run in his combat boots, resulting in the arch in his 
left foot collapsing.  The Veteran reported being given 
special shoes for flat feet.  At his separation physical, 
the Veteran reported that he had a history of foot trouble 
that increased with physical training; however, despite the 
Veteran's contention, his feet were found to be normal at 
his separation physical and there was no mention made of any 
collapsed arch.

No evidence has been presented showing that the Veteran 
received any foot treatment for a number of years following 
service; and, in fact, the Veteran reported that he enjoyed 
athletic sports at a VA treatment session in November 1989 
(a decade after he separated from service).  It was also 
noted in this treatment record that the Veteran worked as a 
heavy machine operator and performed heavy lifting every 
day.  

An x-ray of the Veteran's feet in December 2004 was negative 
and showed no bony abnormality.

In his notice of disagreement, the Veteran indicated that he 
was presently wearing arch supports in his shoes, which he 
had initially received from VA in 1990.

While the Veteran did complain of having had foot pain at 
his separation physical, his feet were found to be normal on 
examination.  Ten years after service, the Veteran began 
receiving treatment for his feet, but there has not been any 
medical indication that the foot pain the Veteran reported 
in service persisted past service or was in any way related 
to his current foot treatment.

While the Veteran testified in 2009, several decades after 
he left service, that his feet had worsened in service, the 
credibility of this statement is compromised by the fact 
that his feet were found to be normal at separation from 
service, despite his complaints of foot pain, and the 
Veteran was able to perform an occupation that required 
heavy lifting for a number of years following service.  

Therefore, the Veteran's testimony is not found to be 
sufficient to show that his foot condition that pre-existed 
service was aggravated by his time in service.  Therefore, 
the criteria for service connection have not been met, and 
the Veteran's claim is denied.

High cholesterol

The Veteran believes that he developed high cholesterol as a 
result of his time in the military.  High cholesterol is 
shown in the Veteran's medical records (for example, in a 
June 1990 letter it was noted that the Veteran had elevated 
cholesterol).  However, service connection is only warranted 
where the evidence demonstrates disability.  "Disability" 
means impairment in earning capacity resulting from diseases 
and injuries and their residual conditions.  38 C.F.R. § 4.1 
(2006); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board 
notes that a symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  High cholesterol, however, is simply a laboratory 
test result and not in and of itself a disability.  See 61 
Fed. Reg. 20440, 20445 (May 7, 1996).  As such, it cannot 
provide a basis for a valid claim for service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the Veteran's claim of entitlement to service 
connection for high cholesterol is denied.  

Residuals of a finger injury on the left hand

Service treatment records show that following a fall in 
October 1978, the Veteran sought treatment in service, with 
X-rays of the hand revealing "nothing to suggest fracture, 
dislocation or osseous disease," and the Veteran was 
assessed with a normal hand.  Records dated the next week 
show that the Veteran reported that his left little finger 
felt better after a week of splinting.  At separation, no 
finger problems were noted.

At a VA examination in April 2005, the Veteran reported that 
the little finger on his left hand remained flexed at the 
DIP joint, but he stated that it had improved some.  On 
physical examination, the examiner did not record any 
abnormality with regard to the little finger on the 
Veteran's left hand; and no finger disability was diagnosed.  

In his notice of disagreement, the Veteran argued that he 
had arthritis and great discomfort in his finger that was 
injured in service.  The Veteran did not add any additional 
description of his little finger in his substantive appeal 
other than to refer the reader back to the contention in his 
notice of disagreement.

The Board acknowledges the Veteran's finger injury in 
service, but notes that the finger was not fractured and no 
further finger related complaints were voiced by the Veteran 
while in service.  While the Veteran believes that he has 
arthritis in his finger, he is not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, his 
opinion is insufficient to provide a diagnosis of arthritis.

The Veteran is competent to report pain in his finger, but 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Veteran's finger was examined at a VA examination in 
April 2005, but no disability was diagnosed.  VA treatment 
records have also been reviewed, but they too fail to show a 
disability of the little finger on the Veteran's left hand.  

As such, the Board finds that evidence of a present 
disability has not been presented in the case of the 
Veteran's left little finger; and, in the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the Board finds that the Veteran's claim of 
entitlement to service connection for left hand finger 
disability is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  With respect to service connection 
claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability 
rating and effective date of award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a 
letter dated in December 2004, which informed the Veteran of 
all the elements required by the Pelegrini II Court as 
stated above.  Additionally, the letter specifically 
informed the Veteran of what "new" and "material" meant in 
the context of his claim for hypertension, and it informed 
him the reason that his claim had previously been denied.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

While no VA examination was provided with regard to the 
Veteran's hypertension claim, because VA has determined that 
new and material evidence has not been received, VA is not 
required to afford him an examination or obtain a medical 
opinion.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  
As such, no such examination is warranted at this time.   

VA and private treatment records have been obtained.  The 
Veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the Veteran testified at a hearing before the 
Board.

As such, VA has satisfied its duties to notify and assist, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
light of the denial of the Veteran's claims, no disability 
rating or effective date will be assigned, so there can be 
no possibility of any prejudice to the Veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this 
appeal.





ORDER

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for a 
back disability is reopened and to this extent the appeal is 
granted.  

New and material evidence having not been presented, the 
Veteran's claim of entitlement to service connection for 
hypertension is not reopened, and this appeal is denied.

Service connection for a left wrist strain is denied.

Service connection for fallen arches is denied.

Service connection for elevated cholesterol is denied.

Service connection for residuals of a finger injury on the 
left hand is denied.


REMAND

A number of issues have been remanded and they will be 
addressed in turn.

Headaches

The Veteran testified at a hearing before the Board in April 
2009 that he had daily headaches, which he reported had been 
diagnosed as migraine headaches.  However, while the 
Veteran's headaches are rated as analogous to migraine 
headaches, the medical evidence has not actually diagnosed 
migraine headaches, and it is unclear that the Veteran's 
headaches, which he asserts occur several times per week are 
of such severity that they should be rated as analogous to 
migraine headaches, such that each of the Veteran's 
headaches should be held to be the equivalent of a migraine 
headache.  At the Veteran's last VA examination in 2005, the 
Veteran reported having a history of headaches, which had 
been intermittently recurrent since his time in the military 
and which had been worsening over the past year.  However, 
the examiner noted that Motrin and Tylenol provided good 
relief, and he indicated that no formal diagnosis of 
migraine headaches had been assigned.   The examiner 
indicated that the Veteran's headaches occurred at a rate of 
two per week that lasted up to a couple hours at a time.
 
The Veteran testified that he was sensitive to sound and 
light when he had headaches but he indicated that medication 
helped them.  

Treatment records show very little medical treatment for 
headaches, as one of the only records that even mentioned 
headaches was an emergency room report from March 2004 where 
the Veteran presented for treatment with complaints of 
headaches for the past 2-3 days.  However, in his 
substantive appeal in June 2007, the Veteran stated that his 
headaches had become more frequent, but he felt that the VA 
examiner had not properly noted this in 2005.  

Given that treatment records were last obtained in October 
2006, it is difficult to determine whether the Veteran's 
headaches have increased in severity.  It is also unclear 
whether the Veteran's headaches should be classified as 
"migraine headaches."  Therefore, a remand is necessary to 
obtain both treatment records and a more current 
examination.  

Sarcoidosis and associated disabilities

The Veteran testified at a hearing before the Board that his 
sarcoidosis was first diagnosed in January 1990 after he 
presented for treatment with a number of health problems.  
He indicated that a biopsy was taken which led to the 
diagnosis of sarcoidosis, and x-rays also reportedly showed 
scarring on his lungs from the sarcoidosis.

The Veteran denied being treated for sarcoidosis in service, 
as it had not yet been diagnosed; but he recalled having 
several symptoms during service that he felt may have been 
indicative of the onset of sarcoidosis.  Specifically, he 
recalled having shortness of breath that he could not 
explain and he reported developing a rash in service.  The 
Veteran recalled being told that the rash was the result of 
the soap he was using, but he found that changing brands of 
soap did not alleviate the rash.  Nevertheless, the Veteran 
denied ever being given any medication for the rash prior to 
1990, and he stated that the rash would disappear with the 
use of medicated cream, but it did not ever completely go 
away. 

Service treatment records confirm that the Veteran sought 
treatment for itching all over his body (including on his 
face, neck, torso, legs, and feet) in December 1978; but the 
medical officer was unable to visualize any rash, and it was 
noted that the Veteran was irritated by the use of strong 
soap and frequent washing.  Additionally, the Veteran denied 
having any skin condition on his medical history survey that 
he completed in conjunction with his separation physical; 
and his skin was found to be normal at his separation 
physical. 

In a September 1994 treatment record, it was noted that the 
Veteran had sarcoidosis; and in an October 1997 treatment 
record, the Veteran complained of weakness all over and it 
was noted that the Veteran had a history of sarcoidosis; the 
doctor did note a skin rash on the Veteran's abdomen and 
back and indicated that the rash was chronic.  Another 
record indicated that the Veteran had had a chronic rash 
since childhood.  In January 1998, multiple nodules with 
areas of hyperpigmentation were noted over the Veteran's 
abdomen.

In March 1999, the Veteran was noted to have a diagnosis of 
biopsy proven sarcoidosis with skin involvement that was 
being treated with prednisone for a while.  Prednisone 
reportedly cleared up the skin lesions but the Veteran felt 
that his breathing was not as good.  

The Veteran believes that the onset of his sarcoidosis 
occurred while he was on active duty between September 1978 
to August 1979; and he attributes a number of 
symptoms/medical conditions to his sarcoidosis.  For 
example, at his hearing, the Veteran indicated that skin 
rashes, heart disorder, diabetes, autoimmune disease, sleep 
apnea, black outs, hearing loss, vision, and respiratory 
condition were secondary to his sarcoidosis.  

Medical evidence has confirmed that there may be a link 
between several of these conditions and the Veteran's 
sarcoidosis.  In October 2003, the cardiology clinic saw the 
Veteran and there was speculation as to whether the 
Veteran's sarcoidosis was causing either lung or cardiac 
involvement.  It was also questioned whether the Veteran's 
bradycardia was secondary to his sarcoidosis.

In February 2004, a VA ophthalmologist indicated that the 
Veteran had sarcoidosis with associated dry eye syndrome.  
It was also noted that the Veteran had refractive error with 
significant glare sensitivity and transitional lenses were 
prescribed.

The Veteran was provided with a VA examination in April 2005 
where he reported having skin rashes while in the military 
and the examiner indicated that the Veteran had multiple 
hyperpigmented spots that were a cutaneous manifestation of 
sarcoidosis by history.

Since service, the Veteran has had progressive worsening of 
his physical health due to respiratory problems and 
diabetes; and in February 2006, a VA doctor stated that 
although there had not been any definitive diagnoisis of 
sarcoidosis at that time, all of the reported symptoms such 
as episodic shortness of breath, skin rash, and recurrent 
headaches could have been due to early stages of 
sarcoidosis.

Additionally, in several VA treatment records, such as April 
2006, it was noted that the Veteran's diabetes was likely 
prednisone induced (and the Veteran was on chronic 
prednisone therapy for his sarcoidosis); and it was 
questioned whether the Veteran's sarcoidosis had caused any 
cardiac involvement.  In October 2006, it was noted that the 
Veteran's severe sarcoidosis involved his heart, lung and 
skin.

At an ophthalmology consult, the Veteran was seen for dry 
eye syndrome with sarcoidosis, for allergic conjunctivitis, 
for refractive error, and for non-visually significant 
cataract.  The doctor started that the Veteran's dry eye 
syndrome might be attributable to his sarcoidosis.

The Veteran was diagnosed with sarcoidosis more than a 
decade after he was discharged from service; however, he 
believes several symptoms that he had while in service and 
are noted in his service treatment records were early 
manifestations of sarcoidosis.  Under the circumstances of 
this case, this should be medically evaluated.  

Back disability

The Veteran testified at a hearing before the Board that he 
has two bad discs in his back which he believes are the 
result of his time in service.  He reported working on tank 
tracks while in service that weighed as much as 700 pounds 
and required 3-4 people would lift them.  

The Veteran stated that he was treated in sick call for his 
back while in service, but he denied ever being given a 
profile for his back.  Rather, he reported being given 
Tylenol and told to rest his back until it healed.

At separation, the Veteran noted that he had had recurrent 
back pain on his personal medical history survey and he 
explained that he was having lower back pain off and on.  
However, the Veteran's spine/other musculoskeletal was found 
to be normal on his separation physical and the Veteran 
himself indicated at the time of his separation physical 
that he felt good and was not in any pain.  

The Veteran testified that he began noticing back problems 
at least 5 years after service, at which point he reported 
seeing both a doctor and a chiropractor.  Unfortunately, no 
records are available from any of this treatment.  In an 
April 1990 VA hospitalization record, the Veteran was noted 
to have a history of back pain.  However, in June 1990, the 
Veteran was noted to have slipped several days earlier and 
was diagnosed with acute back pain.

It is also observed that in a VA treatment session in 
November 1989, it was noted that the Veteran worked as a 
heavy machine operator and performed heavy lifting every 
day.  

An x-ray in June 1995 showed minimal narrowing in the 
Veteran's lumbar spine, and an x-ray of the Veteran's back 
in November 1997 showed mild to moderate narrowing at L5-S1.  
VA treatment records show that the Veteran continues to have 
a backache with residual left lower extremity weakness, and 
an x-ray of the Veteran's back in October 2006 showed mild 
lumbar spine degenerative change.

The Veteran has a current back disability with at least some 
evidence of back pain in service, and some evidence of a 
post-service back injury.  However, no medical opinion has 
been provided addressing the etiology of the Veteran's 
current back disability.  This should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA 
treatment records from October 2006 to the 
present.

2.  Then, schedule the Veteran for a VA 
examination of his headaches.  The 
examiner should be provided with the 
Veteran' claims file.  A complete 
rationale should be provided for any 
opinions expressed.  The examiner should 
address the current frequency and severity 
of the Veteran's headaches, and should 
provide an opinion as to whether the 
Veteran's headaches should be considered 
to be the equivalent of migraine 
headaches. 

3.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his diagnosed sarcoidosis.  The examiner 
should be provided with the Veteran' 
claims file.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
possibility) that the Veteran's 
sarcoidosis either began during or was 
caused by his time in service (September 
1978 to August 1979).  In doing so, the 
examiner should address the service 
treatment records showing that the Veteran 
had a skin rash in the service and the 
Veteran's contentions regarding the 
various other symptoms of the disability 
he contends were manifested in service.  A 
complete rationale should be provided for 
any opinions expressed.

The examiner should also identify any 
health conditions that are secondary to 
the Veteran's sarcoidosis including, but 
not limited to, skin rashes, heart 
disorder, diabetes, autoimmune disease, 
sleep apnea, black outs, hearing loss, 
vision and respiratory impairment.

4.  Schedule the Veteran for a VA 
orthopedic examination.  The examiner 
should be provided with the Veteran' 
claims file.  The examiner should diagnose 
any current back disability (to include 
degenerative arthritis in the Veteran's 
lumbar spine) and then provide an opinion 
as to whether it is at least as likely as 
not (50 percent or greater possibility) 
that any diagnosed back disability either 
began during or was caused by the 
Veteran's time in service.  In doing so, 
the examiner should note the service 
treatment records showing complaints of 
back pain; as well as the Veteran's post 
service work experience.  A complete 
rationale should be provided for any 
opinions expressed.

5.  Once the development has been 
completed, the claim should be 
readjudicated.  If any of the benefits 
sought are not granted, the Veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


